DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62-68 and 79-85 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by van Oort et al US Patent Application Publication 2016/0115778 hereinafter referred to as Oort.
Regarding claim 62 79, Oort discloses a drilling system (10) comprising a plurality of sensors (90 - see [0027] as to the disclosure of multiple sensors) mounted on a drill string (50) near the drill bit (as cited above) at a plurality of locations (each inherently has its own position without more in the claim to distinguish this interpretation), and a processor (100) which is capable of achieving the intended use as cited in the claim. Additionally, Oort discloses these methods of measuring a rotational position, a revolution position, and using that data in a two-
Regarding claims 64-66, Oort further discloses multiple measurements of the accelerations and velocities taken at various locations to then convert and predict the full wellbore whirl [0073 - and Figures 7 and 8].
	Regarding claim 67 and 68, Oort further discloses wherein the processor is able to identity a whirl dynamic based on the accelerations and velocities measured [0058-0061].
	Regarding claims 80-85, Oort further discloses wherein the processor can estimate forces based on the sensor readings and automatically control drilling operations accordingly [0049-0053].

Allowable Subject Matter
Claims 86 and 87 are allowed.
Claims 69-78 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The above claims are considered allowed as Examiner is unable to find a teaching in the art wherein sensors are placed at different radial positions (when measured from the rotational axis) as well as placed in different orthogonal planes for the purposes of measuring acceleration and velocity to determine whirl of the drill string.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner finds many of the references cite by the applicant to be very relevant to the claims at issue. In addition, Wassell US Patent Application Publication 2015/0083492 teaches an analogous measuring and monitoring and correcting of drilling operations based on whirl predictions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA SCHIMPF whose telephone number is (571)270-7741.  The examiner can normally be reached on Monday-Friday 7:00am - 3:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, (acting) TARAS BEMKO can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TARA SCHIMPF/Primary Examiner, Art Unit 3672